Title: To George Washington from Major General Israel Putnam, 26 June 1777
From: Putnam, Israel
To: Washington, George



Dear Sir
Peekskill [N.Y.] June The 26. 1777

your favours of the 22d & 25 Inst. I have receivd. If I mistake not, yours Orders where that I should Order, Genl McDougal’s Brigade, back if they had not Advancd two far—Genl McDougal Crosd the River himself the morning, before I recd your letter and I thought, he could

not have got, with his Brigade more that four or five miles, but since I find he had Orderd his Brigade, to march the day before, he went himself—I shall go to General Clinton to day, & Will with his Assistants, do every thing in my power for the Immediate Removal of the Stores from Fish kill.
I wrote you Yesterday that Genl Glover had gone to white Plains to reconnoiter the ground on which he proposd to station his Brigd. he has not march yet, & I shall According to your directions detain him with his Brigade—But I think it Absolutely Necessary that a larger body of troops, than their now is, shoud be stationd there, if It did not amount to a Brigade, whould it not be proper to send down a Regement, leaveing their Baggage princepally here, that if the Enemy should make an Attempt this way, they whould be so little Incumbed, that they might Join me here with less delay, I shall (till I know your pleasure) keep, scouts Continually down in that Quarter—for their Rangers, Recruits, & Freebootys, plunder & distress, that country in a manner almost beyond discription—their situation on the West side of the River is some thing Similar—Gen. James Clinton, I think could prevent that in some measure by sending down parties from his command—I shall loose no time in getting every thing prepard for their Reception if they Should come this way. I am Dr Sir your Obt & Affectionate Hume Servt

Israel Putnam


P.S. As the troops are continually Comeing in, in Small parties who belong to the Regts which Compose Genl Parsons Brigade I whould be glad of your Advise whether I shall detain them here or forward them to their Regts.

